Title: From James Madison to Samuel Harrison Smith, 8 April 1815
From: Madison, James
To: Smith, Samuel Harrison


                    
                        
                            Dear Sir
                        
                        Apl. 8th. 1815
                    
                    Altho’ I consider the estimate of expences in the inclosed letter, beyond the species of travelling that is to be performed, I shall not object to an allowance of $5, instead of 4 per day. This with the economy that ought & probably will be practiced, will leave at least $2. of nett saving. Should Jos: D. think more necessary, there will probably be no difficulty in engaging another fit hand, at the rate of $5. Should this not be the case, it will be

necessary to add a dollar more. On equal terms I am disposed to give him the preference. With friendly respects
                    
                        J. Madison
                    
                